DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Ledvina et al. (US 10,091,303).

With respect to claim 1, Ledvina discloses: a system (i.e., a prediction system in a controlling device in Ledvina, col. 14 lines 13-16) comprising:
at least one communication module (e.g., connected central hub and controlling device in Ledvina, fig. 7, col. 20 lines 4-25);
at least one processor operatively connected to the at least one communication module (e.g., hub device, 710, col. 20 lines 4-24 and fig. 7); and

receive first information including log information (e.g., history of previous activity of user with one or more accessory devices in Ledvina, col. 20 lines 25-30) of a first external device from the first external device associated with an account of a user, using the communication module (i.e., aggregate history or previous activity of users interacting with one or more controlling and accessory devices in Ledvina, col. 20 lines 4-30),
receive second information including information sensed by a second external device (e.g., one or more mobile devices reporting location information to the central hub controlling device such as smart TV in Ledvina, col. 20 lines 4-24), from the second external device associated with the account of the user, using the communication module (i.e., receiving contextual data from sources including sensor positioning data and/or clock, calendar, or GPS data in a mobile device in Ledvina, col. 15 lines 1-28),
determine a usage pattern (e.g., prediction system in a controlling device, smart watch, or smart TV/Hub in Ledvina, col. 14 lines 13-22 and fig. 7, col. 20 lines 4-24 ) of the first external device by the user, based on at least part of the first information (e.g., user usually checks status of back door in Ledvina, col. 20 lines 43-51) and the second (e.g., user is in the front door area in Ledvina, col. 20 lines 43-51) information (i.e., learning a pattern of accessory device usage and use the learned pattern to predict accessory devices for use based on detected location information of the mobile device and accessory devices in Ledvina, col. 15 lines 1-28), and
transmit third information based on at least part of the usage pattern to the second external device through the communication module to cause the second external device to display the third information (i.e., expert center module may communicate suggestions of accessory devices to control to 

With respect to claim 2, Ledvina discloses: the system of claim 1, wherein the first external device includes an Internet of Thing (IoT) device (i.e., internet connected accessory devices for control and feedback in Ledvina, fig. 8, col. 22 lines 1-16).

With respect to claim 3, Ledvina discloses: the system of claim 1, wherein the first information includes at least one of an attribute of the first external device, a state of the first external device, or a value corresponding to the state of the first external device (i.e., retrieving the status of a basement door and controlling the lock on the door in Ledvina, col. 4 lines 36-54), and
wherein the second information includes at least one of information associated with the second external device, a location, a time, an application in use, or information of a device in proximity to the second external device (i.e., determine a sensor position or location proximity to sensors to suggest an application to control accessories at that location in Ledvina, col. 10 lines 1-31).

With respect to claim 4, Ledvina discloses: the system of claim 1, wherein the instructions, when executed, further cause the processor to: cause the second external device to provide a user interface for controlling the first external device based on the usage pattern of the first external device and to receive an input through the user interface (i.e., automatically display to a user in an interface a control for lights and a thermometer determined by measured position of the mobile device in Ledvina, col. 22 lines 1-16).



With respect to claim 6, Ledvina discloses: the system of claim 1, wherein the instructions, when executed, further cause the processor to: receive fourth information (e.g., aggregated information about locations and corresponding accessory devices in Ledvina, col. 20 lines 4-24) including a context of the user (e.g., locations and accessory device information in Ledvina, col. 20 lines 4-24) from a third external device (e.g., central hub and/or indirectly from other controlling devices in col. 20 lines 4-24) determining the context of the user based on the first information (e.g., mobile device with contextual sensor data in col. 15 lines 1-28), using the communication module (i.e., receiving aggregated location and accessory information from one or more devices associated with the user such as a central hub or other controlling devices in Ledvina, col. 20 lines 4-24).

With respect to claim 7, Ledvina discloses: the system of claim 6, wherein the context is further determined depending on behavior patterns of the user or a state of the user within a specific time period (i.e., usage of sensor position data during a certain period of time such as the last seven weeks in col. 17 lines 35-40), and wherein the behavior patterns of the user are inferred based on location information of the user and the usage pattern (i.e., learning of user's patter of accessory device usage according to location of the device and predict accessory device usage in Ledvina, col. 14 lines 23-36).

With respect to claim 8, Ledvina discloses: the system of claim 1, wherein the third information based on at least part of the usage pattern is registered as a command for a voice assistant call (i.e., 

With respect to claim 9, Ledvina discloses: the system of claim 1, wherein the log information comprises a usage record of each of Internet of Thing (IoT) devices for each of users (i.e., aggregate history or usage activity in an account based cloud for one or more devices to aggregate and share and process the information in Ledvina, col. 20 lines 31-51, and each user can have their own model and preferences in the system in col. 20 line 62 to col. 21 line 4).

With respect to claim 10, Ledvina discloses: an operating method of a system (i.e., a prediction system in a controlling device in Ledvina, col. 14 lines 13-16), the method comprising:
receiving first information (e.g., history of previous activity of user with one or more accessory devices in Ledvina, col. 20 lines 25-30) including log information of a first external device used by a user (i.e., aggregate history or previous activity of users interacting with one or more controlling and accessory devices in Ledvina, col. 20 lines 4-30).
receiving second information including a context of the user from a second external device (e.g., one or more mobile devices reporting location information to the central hub controlling device such as smart TV in Ledvina, col. 20 lines 4-24) determining the context of the user based on the first information (i.e., receiving contextual data from sources including sensor positioning data and/or clock, calendar, or GPS data in a mobile device in Ledvina, col. 15 lines 1-28);
determining a usage pattern (e.g., prediction system in a controlling device, smart watch, or smart TV/Hub in Ledvina, col. 14 lines 13-22 and fig. 7, col. 20 lines 4-24 ) of the first external device, based on at least part of the first information (e.g., user usually checks status of back door in Ledvina, col. 20 lines 43-51) and the second (e.g., user is in the front door area in Ledvina, col. 20 lines 43-51) 
generating a scene corresponding to the user based on the context and the usage pattern (i.e., generation of a user interface representing a room and the controllable accessory devices based on the users historical pattern and the UI can issue commands in Ledvina, col. 23 lines 1-26); and
transmitting the scene to a third external device so as to be displayed in the third external device (i.e., expert center module may communicate suggestions of accessory devices to control to a user interface display of the mobile device or another device and/or control the device in Ledvina, col. 16 lines 20-33).

With respect to claim 11, Ledvina discloses: the method of claim 10, wherein the determining of the usage pattern of the first external device includes: determining whether an additional user is present (i.e., determining if more than one controlling user is present and determining a priority to determine a corresponding configuration in Ledvina, col. 20 lines 52-61); and
integrating the first information and the second information (i.e., aggregate history or previous activity of users interacting with one or more controlling and accessory devices in Ledvina, col. 20 lines 4-30).

With respect to claim 14, Ledvina discloses: the method of claim 10, wherein the scene includes actions or states of the first external device and another external device, which are performed in different places (i.e., user interface for viewing and controlling a scene which includes adjusting lights in a family room and lights in a front porch area in Ledvina, fig. 10, col. 23 lines 27-34).



With respect to claim 17, Ledvina discloses: the method of claim 10, wherein the scene is differently generated depending on whether an additional user besides the user is present, and depending on an identity of the additional user (i.e., determine two devices are available and determining one user as the owner and using the model for presenting to the owner corresponding to their profile in Ledvina, col. 20 lines 52-67).

With respect to claim 18, Ledvina discloses: the method of claim 10, further comprising: registering a voice assistant call corresponding to the scene as a command; and transmitting the registered command to the third external device (i.e., opening an accessory device with a corresponding user interface such as a voice or visual command in Ledvina, col. 16 lines 1-19).

With respect to claim 19, Ledvina discloses: the method of claim 10, further comprising periodically collecting the log information including a usage record of each of Internet of Things (IoT) devices for each of users (i.e., routinely use collected data to modify the predictor modules with the observed logged activity in Ledvina, col. 17 lines 31-50, aggregate history or usage activity in an account based cloud for one or more devices to aggregate and share and process the information in Ledvina, col. 20 lines 31-51, and each user can have their own model and preferences in the system in col. 20 line 62 to col. 21 line 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledvina et al. (US 10,091,303) in view of Ellsworth (US 2011/0047478 A1).

With respect to claim 12, Ledvina discloses determining if more than one controlling user is present and determining a priority to determine a corresponding configuration (col. 20 lines 52-61).  Ledvina do(es) not explicitly disclose the following.  Ellsworth, in order to improve usability by detecting multiple users and allow a user interface to be adapted for two or more users (¶0005), discloses: the method of claim 11, wherein whether the additional user is present is determined based on user location information received from the third external device (i.e., multiple user presence detection using automated identification such as facial recognition, SIM card detection or radio detection in Ellsworth, ¶0006).
Based on Ledvina in view of Ellsworth, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ellsworth to improve upon those of Ledvina in order to improve usability by detecting multiple users and allow a user interface to be adapted for two or more users.


Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledvina et al. (US 10,091,303) in view of Fan et al. (US 2016/0349779 A1).

With respect to claim 13, Ledvina discloses i.e., expert center module may communicate suggestions of accessory devices to control to a user interface display of the mobile device or another device and/or control the device (col. 16 lines 20-33).  Ledvina do(es) not explicitly disclose the following.  Fan, in order to improve energy savings in a smart home appliance environment (¶0006), discloses: the method of claim 10, wherein the scene includes actions or states of the first external device and another external device, having time series characteristics (i.e., smart control of power to appliances and devices with starting and ending times in Fan, ¶0053-0055).
Based on Ledvina in view of Fan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Fan to improve upon those of Ledvina in order to improve energy savings in a smart home appliance environment.

With respect to claim 15, Ledvina discloses i.e., expert center module may communicate suggestions of accessory devices to control to a user interface display of the mobile device or another device and/or control the device (col. 16 lines 20-33).  Ledvina do(es) not explicitly disclose the following.  Fan, in order to improve energy savings in a smart home appliance environment (¶0006), discloses: the method of claim 10, wherein the scene includes actions or states of the first external device and another external device, which are started at different points in time (i.e., smart control of power to appliances and devices with starting and ending times for modifying power supplies of devices in Fan, ¶0053-0055).
.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledvina et al. (US 10,091,303) in view of Ganesan et al. (US 2017/0108839 A1).

With respect to claim 20, Ledvina discloses: an operating method of a system, the method comprising: receiving first information including log information of a first external device used by a user (i.e., aggregate history or previous activity of users interacting with one or more controlling and accessory devices in Ledvina, col. 20 lines 4-30);
receiving second information including a context of the user from a second external device determining the context of the user based on the first information (i.e., receiving contextual data from sources including sensor positioning data and/or clock, calendar, or GPS data in a mobile device in Ledvina, col. 15 lines 1-28);
determining a current usage pattern of the first external device by the user, based on at least part of the first information and the second information (i.e., learning a pattern of accessory device usage and use the learned pattern to predict accessory devices for use based on detected location information of the mobile device and accessory devices in Ledvina, col. 15 lines 1-28).
Ledvina discloses expert center module may communicate suggestions of accessory devices to control to a user interface display of the mobile device or another device and/or control the device (col. 16 lines 20-33).  Ledvina do(es) not explicitly disclose the following.  Ganesan, in order to improve 
comparing the current usage pattern with a pre-stored previous usage pattern (i.e., existing patterns are identified while deviations that are observed over a period of time in Ganesan, ¶0038);
determining an action pattern of the first external device, which is included in the previous usage pattern but is not included in the current usage pattern (i.e., prompt or communicate to user about the pattern of detected actions that may be removed if the current action pattern is desired in the future in Ganesan, ¶0042); and
transmitting the determined action pattern to a third external device such that the determined action pattern is displayed in the third external device (i.e., prompt or communicate to user about the pattern of detected actions that may be removed if the current action pattern is desired in the future in Ganesan, ¶0042).
Based on Ledvina in view of Ganesan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ganesan to improve upon those of Ledvina in order to improve automation of a system that observes user behavior and interaction with various smart devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446.  The examiner can normally be reached on Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Sherman Lin
2/12/2021

/S. L./Examiner, Art Unit 2447         

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447